Case 5:19-mj-00333-STE Document 6 Filed 06/21/19 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA

VS.
Case Number: M-19-333-STE

JAMES CHRISTOPHER BENVIE Charging District: District of New Mexico

Defendant

 

 

Charging District's Case Number:_CR-19-1715-RB

eee eee ee ee ae ae ee

WAIVER OF RULE 5 and 5.1 HEARINGS
( Complaint or Indictment )

 

I understand that I have been charged in another district:
the (name of other court) District of New Mexico

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if 1 am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or reliable electronic copy of either;

(4) a preliminary hearing within 14 days of my first appearance if I am in custody and 21 days otherwise--
unless I am indicted--to determine whether there is probable cause to believe that an offense has been
committed;

(5) a hearing on any motion by the government for detention;

(6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.
] agree to waive my right(s) to:

XI an identity hearing.

C] production of the warrant.

C] a preliminary hearing.

[| a detention hearing.
I request that the following hearing(s) be held in the prosecuting district, at a time set by that court.

C] a preliminary hearing.

CT] a detention hearing.

| realize that the detention hearing in the prosecuting district may not occur within the three and five day time limits, set
forth in the Bail Reform Act, but I request the Court to find good cause to exceed those time limits if it takes the Marshal more

time to transport me to the prosecuting district, as I want the hearing to be Z iC district.

Date Defe a

Ue for Defer(lant

SR-01-2016
